Citation Nr: 1608758	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-18 662A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the Veteran's discharge is a bar to his surviving spouse's eligibility for VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits and nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to May 1970; he was discharged "Under Conditions Other Than Honorable."  The Veteran died in August 2010; the appellant here is the Veteran's surviving spouse.  Though he does not have the status of a veteran for VA benefits purposes, for the sake of clarity, the Board shall refer to him as "the Veteran" throughout this decision.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center located at the Regional Office (RO) in St. Paul, Minnesota.  

In June 2104, the appellant testified at a Board hearing.


FINDINGS OF FACT

1.  The appellant was discharged from service under conditions other than honorable. 

2.  During his active service, the Veteran was the subject of one Article 15 punishment and was convicted of four offenses at four separate special courts martial.  

3.  Due to the Veteran's willful and persistent misconduct, his discharge is considered dishonorable for VA purposes. 

4.  The most probative competent evidence of record does not show that the Veteran was insane at the time of his in-service willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is under dishonorable conditions and constitutes a bar to his spouse's receipt of VA death benefits.  38 U.S.C.A. §§ 101, 1310, 1541, 5107 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.12, 3.102, 3.312, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

There is no record that the appellant was sent a notice letter prior to the November 2012 decision at issue.  That said, the July 2013 statement of the case included relevant information regarding claims for DIC and nonservice-connected death pension benefits.  Further, the appellant is represented by a private attorney.  Her attorney has made numerous cogent arguments on her behalf, demonstrating that he has actual knowledge of the legal requirements for the benefits that the appellant seeks.  Given these facts, the Board concludes that VA's failure to provide the requisite notice is harmless and presents no prejudice to the appellant.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran had previously sought VA disability compensation benefits; the Board ultimately denied his claim in a separate, October 2010 decision, finding that his character of discharge was a bar to his eligibility for VA benefits.  Concurrent with that claim, VA undertook extensive development of his case, including through obtaining service treatment records, service personnel records, and post-service VA and private treatment records.  Specific to this appeal, the appellant did not submit or identify any outstanding relevant private or VA treatment records.  

In June 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) that was received in August 2015.  The appellant and her representative were provided a copy of the opinion, and the appellant's attorney submitted additional argument in October 2015.  The August 2015 VHA expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, addresses the issue of insanity so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Given the foregoing facts, VA's duty to assist has been met.

II.  Eligibility for VA Death Benefits

Legal Framework

The appellant filed a claim for both DIC benefits and nonservice-connected death pension benefits in September 2012.  A necessary prerequisite for eligibility for these benefits is the underlying veteran status of the appellant's deceased husband.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (providing the requirements for DIC benefits), and 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (providing the requirements for nonservice-connected death pension benefits).  

For both of these benefits, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including willful and persistent misconduct.  Specifically, the regulation states that "a discharge under other than honorable conditions" will be considered dishonorable "if it is determined that it was issued because of willful and persistent misconduct."  38 C.F.R. § 3.12(d)(4).  

A discharge because of a minor offense will not be considered willful and persistent misconduct if the appellant's service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

VA's definition of insanity is set forth in 38 C.F.R. § 3.354(a) and does not necessarily have the common components of insanity definitions used in criminal cases.  See Gardner v. Shinseki, 22 Vet. App. 415, 419-21 (2009).  That definition states: 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).

Facts and analysis

The Veteran served on active duty from February 1966 to May 1970.  During his active service, the Veteran was subject to numerous punishments.  

In January 1967 while stationed in Germany, the Veteran was involved in an incident with a German taxi driver; the exact circumstances of this incident are not explained by the records.  He was charged with disorderly conduct, and found to have violated Article 15 of the Uniform Code of Military Justice, and he was fined $25 for the infraction.   

Subsequently, the Veteran's service personnel records show that he was convicted of four separate offenses at four separate courts martial.  In June 1968, the Veteran was convicted of possession of 4 pounds of marijuana.  He was sentenced to 3 months of confinement, ordered to forfeit a portion of his pay, and reduced in rank.  In November 1968, the Veteran was found to have been absent without leave (AWOL) from September 9, 1968, until October 1, 1968.  He was given a suspended sentence of confinement and ordered to forfeit a portion of his pay.  In June 1969, the Veteran was again convicted of having been AWOL from April 18, 1969 to June 5, 1969.  He was given a suspended sentence of confinement and ordered to forfeit a portion of his pay.  In April 1970, he was convicted of having been AWOL from February 16, 1970 to April 1, 1970.  He was sentenced to 5 months of confinement and forfeited a portion of his pay.  

In April 1970, an Army chaplain determined that the Veteran was not amenable to rehabilitation, and he recommended that the Veteran be discharged from the Army.  At a separate April 1970 psychiatric evaluation, two Army physicians stated that the Veteran "was and is mentally responsible to distinguish right from wrong and adhere to the right."  They also noted that the Veteran had "no disqualifying mental or physical disease or defect sufficient to warrant discharge through medical channels.  

A May 1970 separation document noted the Veteran's four convictions, and found that he had approximately 181 days of bad time due to his multiple periods of absences and confinement.  In May 1970, the Veteran was notified that he was to be discharged as unfit for service.  The Veteran waived consideration of his case before a board of officers or for a personal appearance.  He acknowledged that, because of the terms of his discharge, he "may be ineligible for many or all benefits as a veteran under both Federal and State laws."  

The Veteran was separated from service in May 1970 on account of his unfitness for service.  His DD-214 reflects that he was discharged "Under Conditions Other Than Honorable."

In April 1977, the Veteran sought an upgrade of his discharge from the "DOD Discharge Review Program (Special)."  In June 1977, that panel upgraded the Veteran's discharge to "Under Honorable Conditions (General)."  The Veteran was issued a new DD-214 reflecting this change.  Subsequently, however, in 1978, the Army's Discharge Review Board voted to not affirm the Veteran's upgraded discharge, finding that his discharge was consistent with the standards of the Army at the time of his discharge, and noting that the Veteran had 186 days of time lost.  

Given these facts, and in consideration of the 1978 denial by the Army's Discharge Review Board, the Veteran's discharge remains "Under Conditions Other Than Honorable."  The Board further finds that the Veteran's discharge was a result of his willful and persistent misconduct.  Again, the Veteran was the subject of one Article 15 punishment and four separate convictions of Special Courts Martial.  His multiple convictions and the circumstances surrounding them (including his possession of four pounds of marijuana and his multiple AWOL periods) are more than mere minor offenses.  Accordingly, the Veteran's discharge is considered to be dishonorable for VA benefit purposes.  38 C.F.R. § 3.12(d).  

As noted above, a finding that a discharge was dishonorable is a bar to the payment of benefits unless it is found that the person in question was insane at the time of committing the offense.  Id.  

Prior to this appeal, the Veteran had sought VA disability compensation benefits, but was denied on account of his discharge.  The Veteran appealed this denial to the Board, and after extensive development, the Board denied his claim in an October 2010 decision.  

The development obtained in conjunction with that earlier claim resulted in conflicting opinions regarding the Veteran's sanity.  In support of his claim was the opinion of a VA examiner in August 2008, who found that the Veteran's conduct was a deviation from his normal behavior and the accepted standards of his family and community.  In contrast, the records developed at the time of the Veteran's discharge show that he was not then suffering from a psychiatric disorder, and that he was able to distinguish right from wrong (these opinions are discussed in greater detail below).  

In an effort to determine whether the Veteran was insane at the time of his multiple offenses, the Board sought an expert medical opinion from a VHA psychiatrist.  In an August 2015 response, the reviewing psychiatrist acknowledged that the Veteran "suffered significant psychological trauma from his experiences in Vietnam consistent with a diagnosis of posttraumatic stress disorder."  That said, the psychiatrist noted that the Veteran maintained the clinical capacity to participate in his in-service legal proceedings.  She noted that, despite the Veteran's explanations regarding his first court martial conviction for possession of marijuana, the Veteran's "antisocial behavior and conduct seem to antedate this conviction."  The reviewing psychiatrist concluded that there was "no documentation of psychiatric history or symptom complex that would be consistent with a psychotic Axis I disorder to satisfy the definition of insanity causing this Veteran to be unable because of a psychotic condition to conform his behavior to the norms of society."  

Weighing all of the evidence, the Board finds that the Veteran did not meet VA's definition of insanity at the time of his multiple in-service offenses.  

The Board accords the greatest probative value to the evidence developed at the time of his discharge in April and May 1970 and to the August 2015 VHA expert medical opinion.  The 1970 records found no evidence that the Veteran was then suffering from a psychiatric disorder, and that he had the ability to distinguish right from wrong.  The persuasive August 2015 VHA opinion found that, even if the Veteran was suffering from PTSD as a result of his experiences in Vietnam, that diagnosis alone was not sufficient to meet the definition of insanity and that the Veteran was not unable to conform his behavior to the norms of society.  Read in concert, these opinions establish that, even if the Veteran were to have been suffering from PTSD during his active service, that disorder did not exhibit a more or less prolonged deviation from his normal method of behavior, that disorder did not cause him to interfere with the peace of society, and that disorder did not cause him to depart from the accepted standards of his community.  38 C.F.R. § 3.354(a).  Although the August 2015 VHA psychiatrist did not recite the exact phrasing of VA's insanity definition, she was provided with that definition in the opinion request and set forth a sufficient opinion that addresses the matter.

In an October 2015 letter, the Veteran's attorney argued that the VHA specialist's opinion supports a finding that the Veteran was insane at the time of his offenses.  The Board disagrees.  The attorney notes that the opinion does state that the Veteran "suffered significant psychological trauma from his experiences in Vietnam," and he argued that VA's definition of insanity "does not appear to require a diagnosis consistent with a psychotic Axis I disorder" in order to be termed insane.  

As noted above, however, the United States Court of Appeals for Veterans Claims (Court) has concluded that the phrase "due to disease" applies to all three circumstances of the insanity definition; to not apply the disease requirement to each circumstance "would produce an illogical and absurd result."  Zang, 8 Vet. App. at 253.  Indeed, if this were not the case, then a person who merely "interfered with the peace of society" or exhibited antisocial behavior would have to be considered insane.  Id.  Thus, some form of psychiatric disease is required for a claimant to avail himself of the insanity provision.  

However, regardless of whether the Veteran was suffering from posttraumatic stress disorder (PTSD) at the time of his in-service offenses, the Board interprets the August 2015 VHA expert's opinion to mean that, even with an in-service diagnosis of PTSD, the Veteran's behavior did not rise to the level of psychosis described by the insanity definition.  Further, as the VHA expert noted, the Veteran's misconduct preceded his service in Vietnam, as he was punished for a violation of Article 15 during his 1967 service in Germany.  Even assuming that the Veteran did suffer from PTSD as a result of his service in Vietnam, there is no evidence of his suffering from that disorder at the time of his 1967 offense.  That earliest violation is a part of the pattern of willful misconduct that resulted in the Veteran's discharge, and it cannot be explained away with references to his subsequent service in Vietnam.  The Board does not find the attorney's argument persuasive in this instance.  

As to the other opinions of record, the Board assigns less weight to a September 2006 letter from W.R.R., MD.  Dr. R. stated that the Veteran's symptoms of PTSD "started before he was discharged from the Army."  As noted above, however, the mere presence of a psychiatric disorder alone is not enough to meet the criteria for VA's insanity definition, as the psychiatric disorder in question must cause the Veteran to meet the circumstances outlined in VA's insanity definition.  Dr. R. made no findings as to whether the Veteran's PTSD caused him to deviate from his normal method of behavior, to interfere with the peace of society, or to depart from the accepted standards of his community as required to be considered insane.  

Further, the Board assigns little probative value to the August 2008 opinion of an examining VA psychologist.  That examiner concluded that the Veteran's behavior at the time of his offenses "was characterized by a prolonged period of deviation from his normal behavior," and that the Veteran was "not functioning according to the accepted standards of the community to which he belonged."  

Though this opinion is evidence positive to the claim, the examiner based his conclusion on an inaccurate set of facts provided to him by the Veteran.  Notably, the Veteran contended that, at the time of his 1968 arrest for possession of marijuana, he was only trying to buy stereo equipment and was arrested in a set up.  At other times, however (notably in his 1977 application for an upgraded discharge), the Veteran has acknowledged that he did ask another person to buy drugs for him, but that he was surprised by the amount of drugs that this person brought.  Further, at this examination and other times over the course of his prior appeal, the Veteran contended that while confined for the marijuana offense, he was in Long Binh jail at the time of an August 1968 riot, and that this exposure to violence exacerbated his psychiatric symptoms.  Records of the Veteran's confinement, however, show that he was released prior to the August 1968 riot.  

When a medical opinion is based on an inaccurate factual premise, the probative value of the opinion is undermined.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.").  Because this positive opinion was based on inaccurate facts provided by the Veteran, the Board finds it less persuasive and of less probative value than that of the August 2015 VHA expert opinion.  

Finally, in the July 2013 substantive appeal and subsequent briefs of August 2013 and June 2014, the Veteran's attorney argued that the regulatory bars to benefits codified at 38 C.F.R. § 3.12(d) are arbitrary and capricious.  He further argued that the United States Court of Appeals for the Federal Circuit (Federal Circuit) case of Camarena v. Brown that upheld this regulation should be reversed.  60 F.3d 843 (Fed. Cir. 1995) (unpublished opinion affirming the Court's decision of Camarena v. Brown, 6 Vet. App. 565 (1994)).  

The Board expresses no opinions on the merits of the attorney's argument.  Pursuant to statute and VA regulation, the Board is bound by applicable statutes and regulations of the Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2015).  The Board, quite simply, has no jurisdiction to overturn or invalidate VA regulations.  Instead, the resolution of such questions, including any constitutional questions, is left to the appellate courts that review Board decisions.  

In summary, the Board finds that the Veteran's May 1970 discharge was a result of his persistent and willful misconduct and is considered dishonorable, and that the Veteran was not insane at the time of his offense.  Because of his dishonorable discharge, he does not have veteran status for VA benefits purposes, and the appellant is barred from any applicable VA death benefits.  The preponderance of the evidence is against the appellant's claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is therefore denied.  


ORDER

The character of the Veteran's discharge constitutes a bar to the award of VA death benefits to his surviving spouse; the appeal is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


